DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. With regards to independent claims 1 and 9 Applicant argues that the cited reference Liu does not teach or render obvious “execute an application, based on at least a portion of the information related to the electronic pen”.  Applicant argues that Liu only provides a first user interface configured to accept handwriting input in a lower power state, and does not disclose executing an application that satisfies a condition based on information related to the electric pen as recited by the independent claims.  Examiner respectfully disagrees as the user interface 422 in Fig. 4 and paragraph 0017 of Liu can read upon an “application” since the interface receives handwriting input from the writing tool 405 and displays the writing to the user.  “Application” is a very broad term and the user interface 422 of Liu can easily read upon it. With regards to independent claim 17 Applicant argues that the cited reference Kim fails to teach or render obvious “execute an operation mode of the electronic device related to the content, based on an orientation of the electronic pen and application information of the electronic device”.  Examiner respectfully disagrees as Kim in at least paragraph 0133 discloses that when the pen 500 approaches the display, the controller 130 is operated .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (pub # 20130082937).


Consider claims 1 and 9.  Liu et al teaches An electronic device (Fig. 1 and paragraph 0013 mobile computing device 110). comprising: 
a housing; (Fig. 1).
a display device exposed through a portion of the housing; (Fig. 1 and paragraph 0013 display surface 111).
(Fig. 2A and paragraph 0014 storage area 213).
an electronic pen insertable in the recess and removable therefrom; (Fig. 2A and paragraph 0014 writing tool 205).
at least one processor located inside the housing and operatively connected to the display device; (Fig. 1 and paragraph 0013 processing unit 114).
and a memory operatively connected to the at least one processor, (abstract and paragraph 0017 mobile computing device is configured to accept and store handwritten input, thus a memory).
wherein the memory stores instructions that, when executed, configure the at least one processor to: 
identify whether the electronic pen is removed from the recess in a low-power mode, (paragraph 0014 trigger to switch the device 210 from an inactive state to a lower power state may arise when the writing tool 205 is removed from an internal storage area 213 of the mobile device 210).
receive information related to the electronic pen when the electronic pen is removed from the recess, (Fig. 2B and paragraph 0015 button 209 is utilized to send a wireless signal 226 to the mobile device 210).
and execute an application, based on at least a portion of the information related to the electronic pen. (Fig. 4 and paragraph 0017, when device 410 is switched from an inactive state to a lower power state (when the electronic pen is removed), device 410 displays first user interface 422 configured to accept handwriting input from a writing tool 405). (Fig. 2B and paragraph 0015 button 209 is utilized to send a wireless signal 226 to the mobile device 210).Consider claims 3 and 11. Liu et al further teaches The electronic device of claim 2, wherein the housing comprises a wireless communication circuit, and wherein the instructions, when executed, further configure the at least one processor to receive at least one of the orientation of the electronic pen or the input information of the button included in the electronic pen from the electronic pen through short-range wireless communication using the wireless communication circuit. (paragraph 0015 signal 226 is transmitted using infrared, Bluetooth or any other short-range wireless communication protocol).Consider claims 4 and 12. Liu et al further teaches The electronic device of claim 3, wherein the short-range wireless communication includes at least one of Bluetooth (BT) or Bluetooth Low Energy (BLE). (paragraph 0015).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 8, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (pub # 20130082937) in view of Kim et al (pub # 20150103014).

(Fig. 4 and paragraph 0017 first user interface 422 that can accept handwritten input 424 from the operating user, thus a memo application, is displayed after detecting that the device 410 has switched from an inactive state to a lower power state which as disclosed in paragraph 0015 can occur in response to the activation 209 being pressed by the user, thus executing a memo application when the input information of the button satisfies a first predetermined condition).  
Liu et al does not specifically disclose and execute a camera application when the input information of the button included in the electronic pen satisfies a second predetermined condition.  However Kim et al in at least fig. 27 and paragraph 0355 discloses an input pen 500-2 comprising a button 561 and a camera 511. When the user first presses the button 561 (first predetermined condition), the camera 511 takes a picture of the subject 2710.  When the button 561 is pressed again (second predetermined condition) the picture of subject 2710 is transmitted to and displayed on the display apparatus 100, thus executing a camera application when the input information of the button satisfies a second predetermined condition.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Kim et al with the system and method of Liu et al in order to provide an electronic pen that can both take and 

Consider claims 7 and 15. Liu et al does not specifically disclose The electronic device of claim 2, wherein the instructions, when executed, further configure the at least one processor to: identify the orientation of the electronic pen; execute a camera application when the orientation of the electronic pen is maintained in a first orientation for a predetermined time; and execute a memo application when the orientation of the electronic pen is maintained in a second orientation for a predetermined time. 
However Kim et al teaches identify the orientation of the electronic pen; (paragraph 0132, controller 130 may control to perform a different operation according to a tilt of the input pen 500, thus identifying the orientation of the electronic pen).
execute a camera application when the orientation of the electronic pen is maintained in a first orientation for a predetermined time; (Fig. 55 and paragraph 0486, input pen 500-6 takes a picture when it is detected that said pen is upside down, thus executing a camera application when the orientation of the electronic pen is maintained in a first orientation (upside down) for a predetermined time).
and execute a memo application when the orientation of the electronic pen is maintained in a second orientation for a predetermined time. (Fig. 50 and paragraph 0460 device 100 displays a memo screen 5020 based on the tilt of the input pen 500-5).
Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Kim et al with the system and method of Liu et al in order to 

Consider claims 8 and 16.  Kim et al further teaches The electronic device of claim 7, wherein the instructions, when executed, further configure the at least one processor to identify the orientation of the electronic pen, based on sensing data from a 6-axis sensor included in the electronic pen received from the electronic pen through the short-range wireless communication. (See at least paragraph 0171 gyro sensor that recognizes six axes).Consider claim 17.  Liu et al further teaches An electronic device comprising: 
a housing; (Fig. 1).
a display device exposed through a portion of the housing; (Fig. 1 and paragraph 0013 display surface 111).
a recess disposed inside the housing and extending along a length of the housing; (Fig. 2A and paragraph 0014 storage area 213).
an electronic pen insertable into the recess and removable therefrom; (Fig. 2A and paragraph 0014 writing tool 205).
at least one processor located inside the housing and operatively connected to the display device; (Fig. 1 and paragraph 0013 processing unit 114).
(abstract and paragraph 0017 mobile computing device is configured to accept and store handwritten input, thus a memory).
wherein the memory stores instructions that, when executed, configure the at least one processor to: 
generate content when an input through the electronic pen is detected, (Fig. 4 and paragraph 0017, when device 410 is switched from an inactive state to a lower power state (when the electronic pen is removed), device 410 displays first user interface 422 configured to accept handwriting input from a writing tool 405). 
Liu et al does not specifically disclose and execute an operation mode of the electronic device related to the content, based on an orientation of the electronic pen and application information of the electronic device.  However Kim et al in at least paragraph 0132 teaches that the controller 130 may control to perform a different operation according to a tilt of the input pen 500, thus identifying the orientation of the electronic pen and executing an operation mode of the electronic device.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Kim et al with the system and method of Liu et al in order to provide an electronic pen that can both take and send pictures in order provide an enhanced user experience and improve user friendliness.Consider claim 18.  Liu et al further teaches  The electronic device of claim 17, 
(paragraph 0015 signal 226 is transmitted using infrared, Bluetooth or any other short-range wireless communication protocol).
Kim et al further teaches and wherein the instructions, when executed, further configure the at least one processor to identify the orientation of the electronic pen, based on sensing data of a 6-axis sensor included in the electronic pen received from the electronic pen through the short-range wireless communication using the wireless communication circuit. (See at least paragraph 0171 gyro sensor that recognizes six axes).Consider claim 20. Kim et al further teaches The electronic device of claim 17, further comprising: a plurality of cameras, wherein the instructions, when executed, further configure the at least one processor to activate at least one of the plurality of cameras corresponding to the orientation of the electronic pen. (paragraph 0211 a plurality of photographers 140 may be provided). 


Allowable Subject Matter
Claims 6, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The electronic device of claim 5, wherein the first predetermined condition includes a condition related to an input of a button of the electronic pen located within a hovering area, and wherein the second predetermined condition includes a condition related to an input of a button of the electronic pen located outside the hovering area. 

Claim 14 is objected to for the same reason as given above for claim 6.


Consider claim 19. The prior art of record does not teach or disclose The electronic device of claim 17, wherein the instructions, when executed, further configure the at least one processor to: control the electronic device to operate in an image-photographing mode when the orientation of the electronic pen is a first orientation; 
and control the electronic device to operate in an image-photographing-and-editing mode when the orientation of the electronic pen is a second orientation, different from the first orientation. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHAYCE R BIBBEE/Examiner, Art Unit 2624          

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624